EXHIBIT FIRST DEFIANCE FINANCIAL CORPORATION LONG TERM INCENTIVE COMPENSATION PLAN CONTINGENT AWARD AGREEMENT CONTINGENT AWARD AGREEMENT (the “Agreement”) made as of the 21st day of July, 2008, between First Defiance Financial Corporation (“FDF”), an Ohio corporation, and (the “Participant”). RECITALS A. Employee is employed by FDF or a Subsidiary of FDF in a position FDF deems to be a key position. B. FDF’s Board of Directors adopted the First Defiance Financial Corp. Long-Term Incentive Compensation Plan (the “Plan”) effective July 21, 2008. C. FDF desires to provide long term incentive compensation (“LTIC”) to Participant under the Plan subject to the terms and conditions of the Plan and this Agreement as set forth below. D. Capitalized terms used herein, but not defined herein, shall have the meaning defined for them under the Plan. AGREEMENT Now, therefore, intending to be legally bound and in consideration of the mutual covenants set forth herein, the parties hereto agree as follows: 1. Award. Shall mean a cash award paid to the Participant in accordance with the terms and conditions under this agreement and the Plan. 2. Performance Period.The Performance Period for the Contingent Award made herein shall be the three year period beginning January 1, 2008 and ending December 31, 2010. 3. Target Award. The Participant’s Target Award for the Performance Period referenced under paragraph 4 of this Agreement shall be $. 4. Performance Award Schedule. The Award provided for under this Agreement shall be determined in accordance with the following schedules A and B based on FDF’s three-year cumulative fully diluted earnings per share (“EPS”), and average annual Return on Assets (ROA) during the Performance Period, computed under Generally Accepted Accounting Principles (GAAP). 16 Schedule A Annual EPS Growth Rate During Performance Period Three-Year Cumulative Fully Diluted EPS for the Performance Period Percent of Target Award Earned (1) 15.0% $7.98 150% 12.5% $7.63 125% 10.0% $7.34 100% 9.0% $7.15 75% 7.0% $6.88 50% 5.0% $6.61 25% Schedule B Average Annual ROA over Performance Period Percent of EPS Award Paid (1) 1.20 % 120 % 1.10 % 110 % 1.00 % 100 % .90 % 75 % .80 % 50 % (1) Subject to interpolation for cumulative EPS or ROA performance that is between schedule values 5. Award Determination. The Participant’s Award under this Agreement shall be determined as a multiple of: percent of the Participant’s Target Award earned under Schedule A, multiplied by the percent of EPS Award paid under Schedule B, multiplied by the Participant’s Target Award. The Participant must be actively employed by FDF as of the end of the Performance Period to be eligible to receive any Award except as noted in Section 10 of this Agreement. Actual Award percentage rates will be interpolated using the actual three-year cumulative fully diluted cumulative EPS and average ROA for the Performance Period 6. Payment of Award. Performance Awards earned as provided for under this agreement and in accordance with the Plan shall be paid in cash no later than March 15 next following the Performance Period. 7. Tax Withholding Obligations. An Award paid under this Agreement shall be subject to mandatory federal, state, and local tax withholding requirements. 8. Termination and Forfeiture of Award. The Participant’s right to receive an Award shall terminate in whole and forfeit upon termination of employment with FDF or its subsidiaries for any reason, except in the event of Participant’s death, Permanent Disability or Retirement. If the Participant’s termination with FDF meets one of the listed exceptions, the Participant’s Award opportunity will remain subject to the Award determination under paragraph 5 during the Performance Period provided for in this Agreement and the Award earned at the end of the Performance Period will be reduced proportionate to the number of months rounded to the nearest 17 whole month the Participant was actively employed during the Performance Period.
